Citation Nr: 1113736	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June to October 1996 and from August 1997 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The additional issue of entitlement to service connection for bilateral (i.e., right and left ear) hearing loss has been raised by the record, but has not been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDING OF FACT

There is no competent and credible evidence etiologically linking the Veteran's current tinnitus to his military service.  To the contrary, an August 2006 VA compensation examiner determined this condition is unrelated to the Veteran's military service - including to any noise exposure and resultant injury (i.e., acoustic trauma) he may have experienced or sustained in service.  


CONCLUSION OF LAW

The Veteran's tinnitus was not incurred in or aggravated by his military service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U. S. Supreme Court has clarified that VCAA notice errors are not presumptively prejudicial, rather, should be determined based on the facts of each individual case.  Moreover, as the pleading party, the Veteran, not VA, has this burden of proof for showing there is a VCAA notice error in timing or content and, furthermore, that it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2005.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  Note also that a more recent March 2006 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of the claim.  And of equal or greater significance, all VCAA notice was provided in the preferred sequence, prior to the RO's initial adjudication of the claim in December 2006.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  He submitted personal statements and copies of audiograms performed during his service.  The RO obtained his service treatment records (STRs), service personnel records (SPRs), VA treatment records, and arranged for a VA compensation examination in August 2006 for a medical nexus opinion concerning the cause of his claimed tinnitus - including, in particular, in terms of whether this condition is attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.


II.  Analysis-Entitlement to Service Connection for Tinnitus

The Veteran contends he has experienced continuous ringing in his ears (i.e., tinnitus) as a direct result of his active duty service in Bosnia because it involved exposure to loud noise.  See February 2006 claim (VA 21-4138) and his October 2007 substantive appeal (VA Form 9).  In particular, he states that as part of his duties as a military policeman, he faced "active duty occupational exposure to continuous loud sudden noises such as small weapons fire, heavy tank guns, grenade launchers, aircraft (rotary and fixed wing) and large truck engine noise."  See October 2007 substantive appeal.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Organic disease of the nervous system, including sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee, 34 F.3d at 1043 (Fed. Cir. 1994).  

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board does not dispute the Veteran has tinnitus.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, and that, without this minimum level of proof, there can be no valid claim).  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  So as the Court has explained, it is readily perceptible to even lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  And, in any event, the August 2006 VA examiner confirmed this diagnosis based on the Veteran's reports of having experienced constant, bilateral tinnitus.

Resolution of this claim, therefore, ultimately turns instead on whether this condition is attributable to the Veteran's military service - and, in particular, to the noise exposure, i.e., acoustic trauma, that he allegedly experienced during his service, such as while stationed in Bosnia.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this purported cause-and-effect correlation between this condition and his military service, the Veteran's service treatment records (STRs) are completely unremarkable for any complaint, treatment, or diagnosis of tinnitus, which is probative evidence against this claim - though, not altogether dispositive of it.  See Struck v. Brown, 9 Vet. App. 145 (1996).  


He is, however, competent to proclaim having experienced the type of noise exposure alleged during his military service since this is his firsthand knowledge of a factual matter.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  And the Federal Circuit Court has clarified that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also held in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So the Veteran's lay testimony concerning having experienced tinnitus rather continuously since his service in Bosnia, even if competent, must be additionally evaluated to determine whether it is also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Indeed, the Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

As corroborating evidence, the Veteran submitted a copy of an audiogram from service, dated in April 1998, so shortly before his separation, which explicitly remarks that he was "routinely exposed to hazardous noise."  But even if true, so accepted, it still has to be shown his tinnitus is a consequence.  And, unfortunately, it is in this critical respect that his claim is deficient evidence wise.



Even conceding he has tinnitus and sustained acoustic trauma during his military service from excessive noise exposure, there still is simply no competent and credible evidence establishing the required cause-and-effect correlation between that acoustic trauma in service and this current disability.  In fact, to the contrary, the January 2005 VA examiner determined the Veteran's tinnitus is not attributable to his active duty military service.  And this examiner specifically noted the Veteran's complaints of the tinnitus having started during service due to noise exposure from small and heavy weapons fire in the course of combat support.  This examiner also reviewed the Veteran's claims file, including his STRs and VA treatment records.  So there was acknowledgement and recognition of possible relevant injury in service from said noise exposure.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Ultimately, though, this examiner nonetheless determined "the Veteran's current reported tinnitus is less likely as not caused by or a result of noise exposure during service."  This VA examiner cited as particularly relevant the fact that the Veteran's STRs showed hearing within normal limits during and at the end of his military service, presumably on the premise that hearing loss and tinnitus often have common associations or sources of etiology. 

None of the other medical evidence in the file establishes this necessary linkage between the Veteran's tinnitus and the noise exposure he experienced in service, either.

So, simply stated, the Veteran's STRs (containing no indication of tinnitus) and the VA examiner's medical opinion disassociating any current tinnitus from the noise exposure in service outweigh the Veteran's unsubstantiated lay contentions to the contrary.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

For these reasons and bases, the preponderance of the evidence is unfavorable, so not in relative equipoise.  Hence, there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for tinnitus is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


